

 
CONVERA CORPORATION
 
AMENDED AND RESTATED 2000 STOCK OPTION PLAN
 
-------------------------------
 
SECTION 1.                                Purpose; Definitions
 
The purpose of the Convera Corporation Amended and Restated 2000 Stock Option
Plan (the "Plan") is to enable Convera Corporation (the "Company") to attract,
retain and reward officers, directors and key employees of the Company and its
Subsidiaries and Affiliates and any other individual as determined by the
Committee who is responsible for or contributes to the management, growth and/or
profitability of the business of the Company and/or its Subsidiaries and
Affiliates, and strengthen the mutuality of interests between such persons and
the Company's stockholders, by offering such persons performance-based stock
incentives and/or other equity interests or equity-based incentives in the
Company, as well as performance-based incentives payable in cash.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)           "Affiliate" means a Parent or a Subsidiary.
 
(b)           "Board" means the Board of Directors of the Company.
 
(c)           "Book Value" means, as of any given date, on a per share basis (i)
the stockholders' Equity in the Company as of the end of the immediately
preceding fiscal year as reflected in the Company's consolidated balance sheet,
subject to such adjustments as the Committee shall specify at or after grant,
divided by (ii) the number of then outstanding shares of Stock as of such
year-end date (as adjusted by the Committee for subsequent events).
 
(d)           "Code" means the Internal Revenue Code of 1986, as amended, and
any successor thereto.
 
(e)           "Committee" means the committee of the Board consisting solely of
two or more persons who are (i) “nonemployee directors” within the meaning of
Rule 16b-3 under the Exchange Act, or any successor rule or regulation and (ii)
“outside directors” within the meaning of Section 162(m) of the Code; provided
however, that clause (ii) shall apply only with respect to grants of Options
intended by the Committee to qualify as performance-based compensation within
the meaning of Section 162(m) of the Code, and the Regulations thereunder.  If
at any time no Committee shall be in office, then the functions of the Committee
specified in the Plan shall be exercised by the Board.
 
(f)           "Company" means Convera Corporation, a corporation organized under
the laws of the State of Delaware, or any successor corporation.
 
(g)           "Deferred Stock" means an award made pursuant to Section 8 below
of the right to receive Stock at the end of a specified deferral period.
 
(h)           "Disability" means disability as determined under procedures
established by the Committee for purposes of this Plan.
 
(i)           "Fair Market Value" means, as of any given date, unless otherwise
determined by the Committee in good faith, the mean between the highest and
lowest quoted bid price, regular way, of the Stock on the NASDAQ System or, if
no such sale of Stock occurs on such date, the fair market value of the Stock as
determined by the Committee in good faith in accordance with Section 422 of the
Code.
 
(j)           "Incentive Stock Option" means any Stock Option intended to be and
designated as an "Incentive Stock Option" within the meaning of Section 422 of
the Code.
 
(k)           "Non-Employee Directors" shall have the meaning set forth in Rule
16b-3 as promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934 (the "Exchange Act"), or any successor
definition adopted by the Commission.
 
(1)           "Non-Qualified Stock Option" means any Stock Option that is not an
Incentive Stock Option.
 
(m)           “Optionee” means a person to whom a Stock Option has been granted
under the Plan.
 
(n)           "Other Stock-Based Award" means an award under Section 10 below
that is valued in whole or in part by reference to, or is otherwise based on,
Stock.
 
(o)           “Parent” means any corporation, which is a parent corporation
(within the meaning of Section 424(e) of the Code) with respect to the Company.
 
(p)           "Restricted Stock" means an award of shares of Stock that is
subject to restrictions under Section 7 below.
 
(q)           "Stock" means the Class A Common Stock, $.01 par value per share,
of the Company.
 
(r)           "Stock Appreciation Right" means the right pursuant to an award
granted under Section 6 below to surrender to the Company all (or a portion) of
a Stock Option in exchange for an amount equal to the difference between (i) the
Fair Market Value, as of the date such Stock Option (or such portion thereof) is
surrendered, of the shares of Stock covered by such Stock Option (or such
portion thereof), subject, where applicable, to the pricing provisions in
Section 6(b)(ii) and (ii) the aggregate exercise price of such Stock Option (or
such portion thereof).
 
(s)           "Stock Option" or "Option" means any option to purchase shares of
Stock (including Restricted Stock and Deferred Stock, if the Committee so
determines) granted pursuant to Section 5 below.
 
(t)           "Stock Purchase Right" means the right to purchase Stock pursuant
to Section 9.
 
(u)           "Subsidiary" means any corporation that is a subsidiary
corporation (within the meaning of Section 424(f) of the Code) with respect to
the Company.
 
(v)           "Ten-Percent Stockholder" means an eligible Plan participant, who,
at the time an Incentive Stock Option is to be granted to him or her, owns
(within the meaning of Section 422(b)(6) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, or of a Parent or a Subsidiary.
 
In addition, the term "Cause" shall have the meaning set forth in Section 5(h)
below.
 
SECTION 2.                                Administration
 
The Plan shall be administered by the Committee.  The functions of the Committee
specified in the Plan shall be exercised by the Board, if and to the extent that
no Committee exists which has the authority to so administer the Plan.
 
The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to officers, directors and other key employees and any other individual as
determined by the Committee who is responsible for or contributes to the
management, growth and/or profitability of the business of the Company and/or
its Subsidiaries and Affiliates eligible under Section 4: (i) Stock Options,
(ii) Stock Appreciation Rights, (iii) Restricted Stock, (iv) Deferred Stock,
(v) Stock Purchase Rights and/or (vi) Other Stock-Based Awards.  In particular,
the Committee shall have the authority:
 
(a)           to select the officers, directors and other key employees of the
Company and its Subsidiaries and Affiliates and any other individual as
determined by the Committee who is responsible for or contributes to the
management, growth and/or profitability of the business of the Company and/or
its Subsidiaries and Affiliates to whom Stock Options, Stock Appreciation
Rights, Restricted Stock, Deferred Stock, Stock Purchase Rights and/or Other
Stock-Based Awards may from time to time be granted hereunder;
 
(b)           to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Stock Purchase Rights and/or Other Stock-Based Awards, or any
combination thereof, are to be granted hereunder to one or more eligible
officers, directors, employees and any other individual as determined by the
Committee who is responsible for or contributes to the management, growth and/or
profitability of the business of the Company and/or its Subsidiaries and
Affiliates;
 
(c)           to determine the number of shares to be covered by each such award
granted hereunder;
 
(d)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, the share price and any restriction or limitation, or any vesting
acceleration or waiver of forfeiture restrictions regarding any Stock Option or
other award and/or the shares of Stock relating thereto, based in each case on
such factors as the Committee shall determine, in its sole discretion);
 
(e)           to determine whether and under what circumstances a Stock Option
may be settled in cash, Restricted Stock and/or Deferred Stock under
Section 5(j) or (k), as applicable, instead of Stock;
 
(f)           to determine whether, to what extent and under what circumstances
grants and/or other awards under the Plan and/or other cash awards made by the
Company are to be made, and operate, on a tandem basis vis-à-vis other awards
under the Plan and/or cash awards made outside of the Plan, or on an additive
basis;
 
(g)           to determine whether, to what extent and under what circumstances
Stock and other amounts payable with respect to an award under this Plan shall
be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period);
 
(h)           to determine the terms and restrictions applicable to Stock
Purchase Rights and the Stock purchased by exercising such Rights; and
 
(i)           to grant with the consent of the optionee, in substitution for
outstanding Stock Options, replacement Stock Options, which may be at a lower
exercise price, provided that, in the case of Incentive Stock Options, at an
exercise price less than the Fair Market Value of the Stock at the time of
replacement.
 
The Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.
 
All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee's sole discretion and shall be final and binding on all
persons, including the Company and Plan participants.
 
SECTION 3.                                Stock Subject to Plan, Limits
 
(a)           General. The total number of shares of Stock reserved and
available for distribution under the Plan shall be 14,250,000 shares.  Such
shares may consist, in whole or in part, of authorized and unissued shares or
treasury shares.  Subject to Section 6(b)(iv) below, if any shares of Stock that
have been optioned cease to be subject to a Stock Option, or if any such shares
of Stock that are subject to any Restricted Stock or Deferred Stock award, Stock
Purchase Right or Other Stock-Based Award granted hereunder are forfeited or any
such award otherwise terminates, without a payment being made to the participant
in the form of Stock, such shares shall again be available for distribution in
connection with future awards under the Plan.
 
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, spin-offs, spin-outs or other change in corporate
structure affecting the Stock, such substitution or adjustment shall be made in
the aggregate number of shares reserved for issuance under the Plan, in the
number and option price of shares subject to outstanding Options granted under
the Plan, in the number and purchase price of shares subject to outstanding
Stock Purchase Rights under the Plan, and in the number of shares subject to
other outstanding awards granted under the Plan as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the number
of shares subject to any award shall always be a whole number.  Such adjusted
option price shall also be used to determine the amount payable by the Company
upon the exercise of any Stock Appreciation Right associated with any Stock
Option.
 
Any such adjustment in the Stock or securities subject to outstanding Incentive
Stock Options (including any adjustments in the purchase price) shall be made in
such manner as not to constitute a modification as defined by Section 424(h)(3)
of the Code and only to the extent otherwise permitted by Sections 422 and 424
of the Code.
 
(b) Section 162(m).  Awards under this Plan are eligible for qualification as
performance based compensation within the meaning of Code Section 162(m), if
that is the intent at the time of grant. In the case of Stock Options and Stock
Appreciation Rights, in addition to the other requirements of Section 162(m),
the annual limit of shares of Stock subject to such awards shall not exceed 2
million shares to any individual.  In the case of other awards of Stock or cash
which are intended to qualify as performance based compensation under Section
162(m), such awards must meet the conditions in the following paragraph and such
annual awards to any individual may not exceed 2 million shares in the case of
awards in Stock or $3 million in the case of awards in cash.
 
(c) To qualify as a performance based award (except in the case of Stock Options
or Stock Appreciation Rights that otherwise qualify) the award must be subject
to a performance condition (i) that is established (A) at the time an award is
granted or (B) no later than the earlier of (1) 90 days after the beginning of
the period of service to which it relates, or (2) before the elapse of 25% of
the period of service to which it relates, (ii) that is uncertain of achievement
at the time it is established, and (iii) the achievement of which is
determinable by a third party with knowledge of the relevant facts.  Examples of
measures that may be used include net order dollars, net profit dollars, net
profit growth, net revenue dollars, revenue growth, individual performance,
earnings per share, return on assets, return on equity, and other financial
objectives, objective customer satisfaction indicators and efficiency measures,
each with respect to the Company and/or an Affiliate or individual business
unit.
 
SECTION 4.                                Eligibility
 
Officers, directors and key employees of the Company and its Subsidiaries and
Affiliates and any other individual as determined by the Committee who are
responsible for or contribute to the management, growth and/or profitability of
the business of the Company and/or its Subsidiaries and Affiliates are eligible
to be granted awards under the Plan.
 
SECTION 5.                                Stock Options
 
Stock Options may be granted alone, in addition to or in tandem with other
awards granted under the Plan and/or cash awards made outside of the Plan.  Any
Stock Option granted under the Plan shall be in such form as the Committee may
from time to time approve.
 
Stock Options granted under the Plan may be of two types: (i) Incentive Stock
Options and (ii) Non-Qualified Stock Options.
 
The Committee shall have the authority to grant to any optionee Incentive Stock
Options, Non-Qualified Stock options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights).
 
Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
 
(a)           Option Price.  The option price per share of Stock purchasable
under an Incentive Stock Option shall be determined by the Committee at the time
of grant but shall (i) except as provided in clause (ii) of this Section 5(a),
be not less than 100% of the Fair Market Value of the Stock at the time of grant
and (ii) with respect to any Incentive Stock Option granted to a Ten-Percent
Stockholder, not less than 110% of the Fair Market Value of the Stock at the
time of the grant.  Non-Qualified Stock Options may, in the discretion of the
Committee, may be granted at a price per share less than the Fair Market Value
of the Stock at the time of grant.
 
(b)           Option Term.  The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten years after
the date the option is granted (five years in the case of an Incentive Stock
Option granted to a Ten-Percent Stockholder).
 
(c)           Exercisability.  Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee at or after grant.  If the Committee provides, in its sole discretion,
that any Stock Option is exercisable only in installments, the Committee may
waive such installment exercise provisions at any time at or after grant in
whole or in part, based on such factors as the Committee shall determine, in its
sole discretion.
 
(d)           Method of Exercise.  Subject to whatever installment exercise
provisions apply under Section 5(c), Stock Options may be exercised in whole or
in part at any time during the option period by giving written notice of
exercise to the Company specifying the number of shares to be purchased.  Such
notice shall be accompanied by payment, if any,  in full of the purchase price,
by such manner as the Committee may accept.  As determined by the Committee, in
its sole discretion, at or after grant, payment in full or in part may be made
in the form of check, Stock, including any cashless method approved by the
Committee, in the case of the exercise of a Non-Qualified Stock Option,
Restricted Stock or Deferred Stock subject to an award hereunder (based, in each
case, on the Fair Market Value of the Stock on the date the option is exercised,
as determined by the Committee), or any other legally permissible method.
 
No shares of Stock shall be issued until full payment therefor has been
made.  An optionee shall generally have the rights to dividends or other rights
of a shareholder with respect to shares subject to the Stock Option when the
optionee has given written notice of exercise, has paid in full for such shares,
and if requested, has given the representation described in Section 13(a).
 
(e)           Non-Transferability of Options.  No Stock Option shall be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution, and all Stock Options shall be exercisable, during the
optionee's lifetime, only by the optionee.
 
(f)           Termination by Death.  Subject to Section 5(j), if an optionee's
employment by the Company or any Subsidiary or Affiliate terminates by reason of
death, any Stock Option held by such optionee may thereafter be exercised, to
the extent such option was exercisable at the time of death or on such
accelerated basis as the Committee may determine at or after grant (or as may be
determined in accordance with procedures established by the Committee), by the
legal representative of the estate or by the legatee of the optionee under the
will of the optionee, for a period of one year (or such other period as the
Committee may specify at grant) from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.
 
(g)           Termination by Reason of Disability.  Subject to Section 5(j), if
an optionee's employment by the Company and any Subsidiary or Affiliate
terminates by reason of Disability, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of termination or on such accelerated basis as the Committee may determine
at or after grant (or as may be determined in accordance with procedures
established by the Committee), for a period of one year (or such other period as
the Committee may specify at grant) from the date of such termination of
employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter, provided, however, that, if the optionee dies
within such one-year period (or such other period as the Committee shall specify
at grant), any unexercised Stock Option held by such optionee shall thereafter
be exercisable to the extent to which it was exercisable at the time of death
for a period of one year from the date of such death or until the expiration of
the stated term of such Stock Option, whichever period is the shorter.  In the
event of termination of employment by reason of Disability, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a Non-Qualified Stock Option.
 
(h)           Other Termination.  Unless otherwise determined by the Committee
(or pursuant to procedures established by the Committee) at or after grant, if
an optionee's employment by the Company or any Subsidiary or Affiliate
terminates for any reason other than death or Disability, the Stock Option shall
thereupon terminate, except that such Stock Option may be exercised, to the
extent otherwise then exercisable, for the lesser of three months or the balance
of such Stock Option's term if the optionee is involuntarily terminated by the
Company or any Subsidiary or Affiliate without Cause.  For purposes of this
Plan, "Cause" means a felony conviction of an optionee or the failure of an
optionee to contest prosecution for a felony, or an optionee's willful
misconduct or dishonesty, any of which is directly and materially harmful to the
business or reputation of the Company or any Subsidiary or Affiliate.
 
(i)           Incentive Stock Options.  Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422.
 
To the extent that the aggregate Fair Market Value  (determined as of the date
of grant) of Stock for which Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company and its Subsidiaries) exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options.
 
(j)           Buyout Provisions.  The Committee may at any time offer to buy out
for a payment in cash, Stock, Deferred Stock or Restricted Stock an option
previously granted, based on such terms and conditions as the Committee shall
establish and communicate to the optionee at the time that such offer is made.
 
(k)           Settlement Provisions.  If the option agreement so provides at
grant or is amended after grant and prior to exercise to so provide (with the
optionee's consent), the Committee may require that all or part of the shares to
be issued with respect to the spread value of an exercised Option take the form
of Deferred or Restricted Stock, which shall be valued on the date of exercise
on the basis of the Fair Market Value (as determined by the Committee) of such
Deferred or Restricted Stock determined without regard to the deferral
limitations and/or forfeiture restrictions involved.
 
SECTION 6.                                Stock Appreciation Rights
 
(a)           Grant and Exercise.  Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan.  In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Stock Option.  In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Stock Option.
 
A Stock Appreciation Right or applicable portion thereof granted with respect to
a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, subject to such provisions
as the Committee may specify at grant where a Stock Appreciation Right is
granted with respect to less than the full number of shares covered by a related
Stock Option.
 
A Stock Appreciation Right may be exercised by an optionee, subject to
Section 6(b), in accordance with the procedures established by the Committee for
such purpose.  Upon such exercise, the optionee shall be entitled to receive an
amount determined in the manner prescribed in Section 6(b).  Stock Options
relating to exercised Stock Appreciation Rights shall no longer be exercisable
to the extent that the related Stock Appreciation Rights have been exercised.
 
(b)           Terms and Conditions.  Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:
 
(i)           Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan; provided, however, that any Stock Appreciation Right granted to an
optionee subject to Section 16(b) of the Exchange Act subsequent to the grant of
the related Stock Option shall not be exercisable during the first six months of
its term, except that this special limitation shall not apply in the event of
death or Disability of the optionee prior to the expiration of the six-month
period.  The exercise of Stock Appreciation Rights held by optionees who are
subject to Section 16(b) of the Exchange Act shall comply with Rule 16b-3
thereunder, to the extent applicable.
 
(ii)           Upon the exercise of a Stock Appreciation Right, an optionee
shall be entitled to receive an amount in cash and/or shares of Stock equal in
value to the excess of the Fair Market Value of one share of Stock over the
option price per share specified in the related Stock Option multiplied by the
number of shares in respect of which the Stock Appreciation Right shall have
been exercised, with the Committee having the right to determine the form of
payment.  When payment is to be made in shares, the number of shares to be paid
shall be calculated on the basis of the Fair Market Value of the shares on the
date of exercise.  When payment is to be made in cash, such amount shall be
calculated on the basis of the average of the highest and lowest quoted bid
price, of the Stock on the NASDAQ System during the applicable period referred
to in Rule 16b-3(e) under the Exchange Act.
 
(iii)           Stock Appreciation Rights shall be transferable only when and to
the extent that the underlying Stock Option would be transferable under
Section 5(e).
 
(iv)           Upon the exercise of a Stock Appreciation Right, the Stock Option
or part thereof to which such Stock Appreciation Right is related shall be
deemed to have been exercised for the purpose of the limitation set forth in
Section 3 on the number of shares of Stock to be issued under the Plan, but only
to the extent of the number of shares issued under the Stock Appreciation Right
at the time of exercise based on the value of the Stock Appreciation Right at
such time.
 
SECTION 7.                                Restricted Stock
 
(a)           Administration.  Shares of Restricted Stock may be issued either
alone, in addition to or in tandem with other awards granted under the Plan
and/or cash awards made outside the Plan.  The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares to be awarded, the price (if any) to be
paid by the recipient of Restricted Stock (subject to Section 7(b)), the time or
times within which such awards may be subject to forfeiture, and all other terms
and conditions of the awards.
 
The Committee may condition the grant of Restricted Stock upon the attainment of
specified performance goals or such other factors as the Committee may
determine, in its sole discretion.
 
The provisions of Restricted Stock awards need not be the same with respect to
each recipient.
 
(b)           Awards and Certificates.  The prospective recipient of a
Restricted Stock award shall not have any rights with respect to such award,
unless and until such recipient has executed an agreement evidencing the award
and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of such award.
 
(i)           The purchase price for shares of Restricted Stock may be equal to
or less than their par value and may be zero.
 
(ii)           Awards of Restricted Stock must be accepted within a period of 60
days (or such shorter period as the committee may specify at grant) after the
award date, by executing a Restricted Stock Award Agreement and paying whatever
price (if any) is required under Section 7(b)(i).
 
(iii)           Each participant receiving a Restricted Stock award shall be
issued a stock certificate in respect of such shares of Restricted Stock.  Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.
 
(iv)           The Committee shall require that the stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Stock
award, the participant shall have delivered a stock power, endorsed in blank,
relating to the Stock covered by such award.
 
(c)           Restrictions and Conditions.  The shares of Restricted Stock
awarded pursuant to this Section 7 shall be subject to the following
restrictions and conditions:
 
(i)           Subject to the provisions of this Plan and the award agreement,
during a period set by the Committee commencing with the date of such award (the
"Restricted Period"), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan.  Within
these limits, the Committee, in its sole discretion, may provide for the lapse
of such restrictions in installments and may accelerate or waive such
restriction in whole or in part, based on service, performance and/or such other
factors or criteria as the Committee may determine, in its sole discretion.
 
(ii)           Except as provided in this paragraph (ii) and Section 7(c)(i),
the participant shall have, with respect to the shares of Restricted Stock, all
of the rights of a stockholder of the Company, including the right to vote the
shares and the right to receive any cash dividends.  The Committee, in its sole
discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 14(e), in additional Restricted Stock, to the
extent shares are available under Section 3, or otherwise reinvested.  Pursuant
to Section 3 above, Stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued.
 
(iii)           Subject to the applicable provisions of the award agreement and
this Section 7, upon termination of a participant's employment with the Company
or any Subsidiary or Affiliate for any reason during the Restriction Period, all
shares still subject to restriction will vest or be forfeited, in accordance
with the terms and conditions established by the Committee at or after grant.
 
(iv)           If and when the Restricted Period expires without a prior
forfeiture of the Restricted Stock subject to such Restricted Periods,
certificates for an appropriate number of unrestricted shares shall be delivered
to the participant promptly.
 
(d)           Minimum Value Provisions.  In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Restricted Stock award, subject to such
performance, future service deferral and other terms and conditions as may be
specified by the Committee.
 
SECTION 8.                                Deferred Stock
 
(a)           Administration.  Deferred Stock may be awarded either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan.  The Committee shall determine the eligible
persons to whom and the time or times at which Deferred Stock shall be awarded,
the number of shares of Deferred Stock to be awarded to any person, the duration
of period (the "Deferral Period") during which, and the conditions under which,
receipt of the Stock will be deferred, and the other terms and conditions of the
award in addition to those set forth in Section 8(b).
 
The Committee may condition the grant of Deferred Stock upon the attainment of
specified performance goals or such other factors or criteria as the Committee
shall determine, in its sole discretion.
 
The provisions of Deferred Stock awards need not be the same with respect to
each recipient.
 
(b)           Terms and Conditions.  The shares of Deferred Stock awarded
pursuant to this Section 8 shall be subject to the following terms and
conditions:
 
(i)           Subject to the provisions of this Plan and the award agreement
referred to in Section 8(b)(vi) below, Deferred Stock awards may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Deferral
Period.  At the expiration of the Deferral Period (or the Elective Deferral
Period referred to in Section 8(b)(v), where applicable), share certificates
shall be delivered to the participant, or his legal representative, in a number
equal to the shares covered by the Deferred Stock award.
 
(ii)           Unless otherwise determined by the Committee at grant, amounts
equal to any dividends declared during the Deferral Period with respect to the
number of shares covered by a Deferred Stock award shall be paid to the
participant currently, or deferred and deemed to be reinvested in additional
Deferred Stock, or otherwise reinvested, all as determined at or after the time
of the award by the Committee, in its sole discretion.
 
(iii)           Subject to the provision of the award agreement and this
Section 8, upon termination of a participant's employment with the Company or
Subsidiary or Affiliate for any reason during the Deferral Period for a given
award, the Deferred Stock in question will vest or be forfeited, in accordance
with the terms and conditions established by the Committee at or after grant.
 
(iv)           Based on service, performance and/or such other factors or
criteria as the Committee may determine, the Committee may, at or after grant,
accelerate the vesting of all or any part of any Deferred Stock award and/or
waive the deferral limitations for all or any part of such award.
 
(v)           A participant may elect to further defer receipt of an award (or
an installment of an award) for a specified period or until a specified event
(the "Elective Deferral Period"), subject in each case to the Committee's
approval and to such terms as are determined by the Committee, all in its sole
discretion.  Subject to any exceptions adopted by the Committee, such election
must generally be made at least one year prior to completion of the Deferral
Period for such Deferred Stock award (or such installment).
 
(vi)           Each award shall be confirmed by, and subject to the terms of, a
Deferred Stock agreement executed by the Company and the participant.
 
(c)           Minimum Value Provisions.  In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a deferred stock award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.
 
SECTION 9.                                Stock Purchase Rights
 
(a)           Awards and Administration.  Subject to Section 3 above, the
Committee may grant eligible participants Stock Purchase Rights which shall
enable such participants to purchase Stock (including Deferred Stock and
Restricted Stock):
 
(i)           at its Fair Market Value on the date of grant;
 
(ii)           at 50% of such Fair Market Value on such date;
 
(iii)           at an amount equal to Book Value on such date; or
 
(iv)           at an amount equal to the par value of such Stock on such date.
 
The Committee shall also impose such deferral, forfeiture and/or other terms and
conditions as it shall determine, in its sole discretion, on such Stock Purchase
Rights or the exercise thereof.
 
The terms of Stock Purchase Rights awards need not be the same with respect to
each participant.
 
Each Stock Purchase Right award shall be confirmed by, and be subject to the
terms of, a Stock Purchase Rights Agreement.
 
(b)           Exercisability.  Stock Purchase Rights shall generally be
exercisable for such period after grant as is determined by the Committee not to
exceed 30 days.  However, the Committee may provide, in its sole discretion,
that the Stock Purchase Rights of persons potentially subject to Section 16(b)
of the Exchange Act shall not become exercisable until six months and one day
after the grant date, and shall then be exercisable for ten trading days at the
purchase price specified by the Committee in accordance with Section 9(a).
 
SECTION 10.   Other Stock-Based Awards
 
(a)           Administration.  Other awards of Stock and other awards that are
valued in whole or in part by reference to, or are otherwise based on, Stock
("Other Stock-Based Awards"), including, without limitation, performance shares,
convertible preferred stock, convertible debentures, exchangeable securities and
Stock awards or options valued by reference to Book Value or subsidiary
performance, may be granted either alone or in addition to or in tandem with
Stock Options, Stock Appreciation Rights, Restricted Stock, Deferred Stock or
Stock Purchase Rights granted under the Plan and/or cash awards made outside of
the Plan.
 
Subject to the provision of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such awards shall
be made, the number of shares of Stock to be awarded pursuant to such awards,
and all other conditions of the awards.  The Committee may also provide for the
grant of Stock upon the completion of a specified performance period.
 
The provisions of Other Stock-Based Awards need not be the same with respect to
each recipient.
 
(b)           Terms and Conditions.  Other Stock-Based Awards made pursuant to
this Section 10 shall be subject to the following terms and conditions:
 
(i)           Subject to the provision of the Plan and the award agreement
referred to in Section 10(b)(v) below, shares subject to awards made under this
Section 10 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
 
(ii)           Subject to the provisions of the Plan and the award agreement and
unless otherwise determined by the Committee at grant, the recipient of an award
under this Section 10 shall be entitled to receive, currently or on a deferred
basis, interest or dividends or interest or dividend equivalents with respect to
the number of shares covered by the award, as determined at the time of the
award by the Committee, in its sole discretion, and the Committee may provide
that such amounts (if any) shall be deemed to have been reinvested in additional
Stock or otherwise reinvested.
 
(iii)           Any award under this Section 10 and any Stock covered by any
such award shall vest or be forfeited to the extent so provided in the award
agreement, as determined by the Committee, in its sole discretion.
 
(iv)           In the event of the participant's retirement, Disability or
death, or in cases of special circumstances, the Committee may, in its sole
discretion, waive in whole or in part any or all of the remaining limitations
imposed hereunder (if any) with respect to any or all of an award under this
Section 10.
 
(v)           Each award under this Section 10 shall be confirmed by, and
subject to the terms of, an agreement or other instrument by the Company and by
the participant.
 
(vi)           Stock (including securities convertible into Stock) issued on a
bonus basis under this Section 10 may be issued for no cash
consideration.  Stock (including securities convertible into Stock) purchased
pursuant to a purchase right awarded under this Section 10 shall be priced at
least 50% of the Fair Market Value of the Stock on the date of grant.
 
SECTION 11.   Amendment and Termination
 
The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right,
Restricted or Deferred Stock award, Stock Purchase Right or Other Stock-Based
Award theretofore granted, without the optionee's or participant's consent, or
which, without the approval of the Company's stockholders, would cause the Plan
to no longer comply with Rule 16b-3 under the Exchange Act or any successor rule
or other regulatory requirements.
 
The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but, subject to Section 3 above, no
such amendment shall impair the rights of any holder without the holder's
consent.
 
Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable securities and tax laws and
accounting rules.
 
SECTION 12.   Unfunded Status of Plan
 
The Plan is intended to constitute an "unfunded" plan for incentive and deferred
compensation.  With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder, provided, however, that, unless the Committee otherwise determines
with the consent of the affected participant, the existence of such trusts or
other arrangements is consistent with the "unfunded" status of the Plan.
 
SECTION 13.   General Provisions
 
(a)           The Committee may require each person purchasing shares pursuant
to a Stock Option or other award under the Plan to represent and to agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof.  The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.
 
All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
(b)           Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
(c)           The adoption of the Plan shall not confer upon any employee of the
Company or any Subsidiary or Affiliate any right to continued employment with
the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees at any time.
 


(d)           The Company shall have the right to deduct from any distribution
of cash to any Optionee, an amount equal to the federal, state and local income
and employment taxes and other amounts as may be required by law to be withheld
(the "Withholding Taxes") with respect to any Option.  If an Optionee is
entitled to receive Stock upon exercise of a Stock Option, the Optionee shall
pay the Withholding Taxes to the Company prior to the issuance of such
Stock.  In satisfaction of the Withholding Taxes, the Optionee may make a
written election (the "Tax Election"), which may be accepted or rejected in the
discretion of the Committee, to have withheld a portion of the Stock issuable to
him or her upon exercise of the Stock Option having an aggregate Fair Market
Value, on the date preceding the date of exercise, equal to the Withholding
Taxes, provided that in respect of an Optionee who may be subject to liability
under Section 16(b) of the Exchange Act either (i) (A) the Optionee makes the
Tax Election at least six (6) months after the date the Stock Option was
granted, (B) the Stock Option is exercised during the ten day period beginning
on the third business day and ending on the twelfth business day following the
release for publication of the Company's quarterly or annual statements of
earnings (a "Window Period") and (C) the Tax Election is made during the Window
Period in which the Stock Option is exercised or prior to such Window Period and
subsequent to the immediately preceding Window Period or (ii) (A) the Tax
Election is made at least six months prior to the date the Stock Option is
exercised and (B) the Tax Election is irrevocable with respect to the exercise
of all Options which are exercised prior to the expiration of six months
following an election to revoke the Tax Election.  Notwithstanding the
foregoing, the Committee may, by the adoption of rules or otherwise, (i) modify
the provisions in the preceding sentence or impose such other restrictions or
limitations on Tax Elections as may be necessary to ensure that the Tax
Elections will be exempt transactions under Section 16(b) of the Exchange Act,
and (ii) permit Tax Elections to be made at such other times and subject to such
other conditions as the Committee determines will constitute exempt transactions
under Section 16(b) of the Exchange Act.
 
If an Optionee makes a disposition, within the meaning of Section 424(c) of the
Code and regulations promulgated thereunder, of any share or shares  of Stock
issued to such Optionee pursuant to the exercise of an Incentive Stock Option
within the two-year period commencing on the day after the date of transfer of
such share or shares of Stock to the Optionee pursuant to such exercise, the
Optionee shall, if required by the Committee, within ten (10) days of such
disposition, notify the Company thereof, by delivery of written notice to the
Company at its principal executive office, and immediately deliver to the
Company the amount of Withholding Taxes.
 
(e)           The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock (or in Deferred Stock or other types
of Plan awards) at the time of any dividend payment shall be permissible only if
sufficient shares of Stock are available under Section 3 for such reinvestment
(taking into account then outstanding Stock Options, Stock Purchase Rights and
other Plan awards).
 
(f)           The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.
 
SECTION 14.   Effective Date of Plan
 
The Plan shall be effective as of December 21, 2000, subject to the approval of
the Plan by a majority of the holders of the Stock.  Any grants made under the
Plan prior to such approval shall be effective when made (unless otherwise
specified by the Committee at the time of grant), but shall be conditioned on,
and subject to, such approval of the Plan by such shareholders.
 
SECTION 15.   Term of Plan
 
No Stock Option, Stock Appreciation Right, Restricted Stock award, Deferred
Stock award, Stock Purchase Right or Other Stock-Based Award shall be granted
pursuant to the Plan on or after the tenth anniversary of the date of
stockholder approval, but awards granted prior to such tenth anniversary may
extend beyond that date.



 
 

--------------------------------------------------------------------------------

 
